                                                  1   Lanning M. Trueb, ABA #8911083
                                                      JOHNSON BEARD & TRUEB, PC
                                                  2   330 L Street
                                                      Anchorage, AK 99501
                                                  3   Phone: (907) 277-0161
                                                      Fax: (907) 277-0164
                                                 4    Email: Lmtrueb@msn.com
                                                  5   Attorneys for Plaintiff
                                                 6
                                                                                UNITED STATES DISTRICT COURT
                                                  7                       FOR THE DISTRICT OF ALASKA AT ANCHORAGE
                                                 8    RYAN MITCHELL,                             )
                                                                                                 )
                                                 9                         Plaintiff,            )                 Case No. 3:20-cv-
JOHNSON BEARD & TRUEB, PC




                                                                                                 )
                                                 10          vs.                                 )
                       ANCHORAGE, ALASKA 99501




                                                                                                 )
                         PHONE (907) 277-0161




                                                 11   VITUS MARINE, LLC, the ELMER L and         )                 COMPLAINT FOR MARITIME
                           FAX (907) 277-0164
                             330 L STREET




                                                      GENEVA C. SMITH LIVING TRUST, MARK         )                 PERSONAL INJURIES
                                                 12   SMITH as agent for the ELMER L. and GENEVA )
                                                      C. SMITH LIVING TRUST, and MARK SMITH )
                                                 13   Individually,                              )
                                                                                                 )
                                                 14                        Defendants.           )
                                                                                                 )
                                                 15
                                                         ACTION UNDER SPECIAL RULE FOR SEAMEN TO SUE WITHOUT SECURITY
                                                 16                        AND PREPAYMENT OF COSTS
                                                                                 (28 U.S.C. §1916)
                                                 17
                                                              Plaintiff Ryan Mitchell, through counsel Johnson Beard & Trueb, PC, alleges the
                                                 18
                                                      following causes of action against Defendants.
                                                 19
                                                                                              JURISDICTION
                                                 20
                                                              1.      This is a case of admiralty and maritime jurisdiction as hereinafter more fully
                                                 21
                                                      appears. This is an admiralty and maritime claim within the meaning of Fed. R. Civ. P. 9(h).
                                                 22
                                                      The negligence action against plaintiff’s employer arises under §33 of the Merchant Marine Act
                                                 23
                                                      of 1920, presently found at 46 U.S.C. § 30104 (Jones Act). Plaintiff’s other claims arise under
                                                 24

                                                 25   Complaint
                                                      Mitchell v. Vitus Marine et. al                                                     Page 1 of 9
                                                         Case 3:20-cv-00082-SLG Document 1 Filed 04/09/20 Page 1 of 9
                                                  1   the general maritime law and other alternative applicable law. Plaintiff waives his right to a trial
                                                  2   by jury and elects to try his action on the admiralty side of this Honorable Court. For the reasons
                                                  3   noted more fully below, both jurisdiction and venue are appropriate before this Court.
                                                 4                                               THE PARTIES
                                                  5           2.      Plaintiff hereby realleges and incorporates Paragraph 1.
                                                 6
                                                              3.      Plaintiff Ryan Mitchell is a resident of the State of California, and was at all
                                                  7
                                                      material times a seaman in the employment of defendant Vitus Marine, LLC (“Vitus”) and in the
                                                 8
                                                      service of the Tug CAVEK, O.N. 1231665.
                                                 9
                                                              4.      During all times herein mentioned, defendant Vitus was and is an Alaska
JOHNSON BEARD & TRUEB, PC




                                                 10
                                                      company with its principle place of business in Alaska.
                       ANCHORAGE, ALASKA 99501
                         PHONE (907) 277-0161




                                                 11
                                                              5.      During all times herein mentioned, defendant Vitus was the owner and/or owner
                           FAX (907) 277-0164
                             330 L STREET




                                                 12
                                                      pro hac vice and/or operator and/or charterer and/or controller of the Tug CAVEK, O.N.
                                                 13
                                                      1231665.
                                                 14
                                                              6.      On information and belief, during all times relevant the Elmer L. and Geneva C.
                                                 15
                                                      Smith Living Trust, dated April 24, 1989, was the owner of the property located in Dillingham,
                                                 16
                                                      Alaska on which plaintiff was injured.
                                                 17
                                                              7.      On information and belief, during all times relevant defendant Mark Smith was an
                                                 18
                                                      agent for the Elmer L. and Geneva Smith Living Trust and/or manager of and/or controller of the
                                                 19
                                                      property on which plaintiff was injured, and a resident of the State of Alaska.
                                                 20
                                                              8.      On information and belief, during all times relevant Mark Smith individually was
                                                 21
                                                      a resident of the State of Alaska and was an agent for and/or manager of and/or controller of the
                                                 22
                                                      property on which plaintiff was injured.
                                                 23
                                                              9       The defendant Elmer L. and Geneva C. Smith Living Trust, defendant Mark
                                                 24
                                                      Smith as agent of the Elmer L. and Geneva C. Smith Living Trust, and Mark Smith individually
                                                 25   Complaint
                                                      Mitchell v. Vitus Marine et. al                                                       Page 2 of 9
                                                         Case 3:20-cv-00082-SLG Document 1 Filed 04/09/20 Page 2 of 9
                                                  1   are herein after collectively referred to as “property defendants”.
                                                  2              CLAIMS FOR JONES ACT NEGLIGENCE & UNSEAWORTHINESS
                                                  3           10.      Plaintiff hereby realleges and incorporates Paragraphs 1-9.
                                                 4            11.      On or before April 15, 2018, plaintiff was engaged as a seaman by defendant
                                                  5   Vitus and/or its agent(s) to be employed aboard defendant Vitus’ vessels, including the CAVEK.
                                                 6            12.      On or about April 18, 2018, and while plaintiff was performing his duties, he was
                                                  7
                                                      carrying an outboard engine to and into a shop for repair. After stepping down onto the shop
                                                 8
                                                      floor, he slipped on ice left on the shop floor and fell backwards. Plaintiff fell onto his back and
                                                 9
                                                      right hip, with the engine coming down on his left thigh. The fall caused injury to plaintiff’s
JOHNSON BEARD & TRUEB, PC




                                                 10
                                                      neck, back and other body parts.
                       ANCHORAGE, ALASKA 99501
                         PHONE (907) 277-0161




                                                 11
                                                              13.      Defendant Vitus had legal duties under the Jones Act to assure seamen in its
                           FAX (907) 277-0164
                             330 L STREET




                                                 12
                                                      employ, including plaintiff, had, among other legal duties owed, the duty to provide a safe place
                                                 13
                                                      to work. Defendant Vitus’ legal duties extended to off vessel sites it and/or its agents sent
                                                 14
                                                      plaintiff to work. Defendant Vitus’ duties included a legal duty to inspect and inform its seamen
                                                 15
                                                      employees, including plaintiff, of hazards associated with off vessel work sites it and/or its
                                                 16
                                                      agents sent plaintiff to work.
                                                 17
                                                              14.      Defendant Vitus had legal duties under the Jones Act which included the duties,
                                                 18
                                                      without limit:
                                                 19
                                                                       a)      to assure there were in place policies and procedures to inspect and inform
                                                 20
                                                      its seamen employees, including plaintiff, of hazards associated with off vessel work sites it
                                                 21
                                                      and/or its agents sent plaintiff to work;
                                                 22
                                                                       b)      to assure its agents and/or employees were properly and adequately trained
                                                 23
                                                      with respect to off vessel work site policies and procedures of inspection and the communication
                                                 24
                                                      of hazards to its seamen employees, including plaintiff; and
                                                 25   Complaint
                                                      Mitchell v. Vitus Marine et. al                                                      Page 3 of 9
                                                         Case 3:20-cv-00082-SLG Document 1 Filed 04/09/20 Page 3 of 9
                                                  1                   c)       to assure its agents and/or employees followed its off vessel work site
                                                  2   policies and procedures of inspection and the communication of hazards to its seamen
                                                  3   employees, including plaintiff.
                                                 4            15.     Defendant Vitus breached its duties owed plaintiff under the Jones Act, including
                                                  5   the duty to inspect and warn regarding hazards associated with off vessel work sites it sent
                                                 6
                                                      plaintiff to work.
                                                  7
                                                              16.     Without limit, defendant Vitus’ failure to have in place the policies and
                                                 8
                                                      procedures noted in ¶14, its failure to properly and adequately train with respect to the policies
                                                 9
                                                      and procedures noted in ¶14, and its failure to assure its agents and/or employees followed the
JOHNSON BEARD & TRUEB, PC




                                                 10
                                                      policies and procedures noted in ¶14, constituted a breach of its warranty of seaworthiness, and
                       ANCHORAGE, ALASKA 99501
                         PHONE (907) 277-0161




                                                 11
                                                      rendered the CAVEK unseaworthy.
                           FAX (907) 277-0164
                             330 L STREET




                                                 12
                                                              17.     As a direct and proximate result of said negligence and unseaworthiness as herein
                                                 13
                                                      alleged, plaintiff was caused to suffer severe injuries, inter alia, to his neck, back and other body
                                                 14
                                                      parts, and plaintiff suffered and may continue to suffer in the future, great amounts of physical
                                                 15
                                                      pain with resultant physical disability and mental suffering.
                                                 16
                                                              18.     Additionally, after plaintiff suffered his injuries while in the service of defendant
                                                 17
                                                      Vitus’ vessel(s), defendant Vitus failed to pay and/or timely pay plaintiff all the maintenance and
                                                 18
                                                      cure he was owed. Defendant Vitus’ negligent and/or intentional failure to pay all maintenance
                                                 19
                                                      and cure owed, or otherwise provide for plaintiff’s medical care and support during
                                                 20
                                                      convalescence is the direct and proximate cause of additional physical and emotional injuries
                                                 21
                                                      suffered by plaintiff.
                                                 22
                                                              19.     As a direct and proximate result of the above-described injuries, plaintiff was
                                                 23
                                                      prevented from, and may in the future be prevented from, completely pursuing his regular
                                                 24
                                                      occupation. In addition to the loss of income, loss of enjoyment of life, and pain and suffering
                                                 25   Complaint
                                                      Mitchell v. Vitus Marine et. al                                                       Page 4 of 9
                                                         Case 3:20-cv-00082-SLG Document 1 Filed 04/09/20 Page 4 of 9
                                                  1   plaintiff has already suffered because of his injuries, plaintiff was prevented from, and he will in
                                                  2   the future be prevented from enjoying the enjoyments and pursuits of life, and plaintiff has
                                                  3   further incurred, and will in the future incur medical expenses, lost earnings and lost earning
                                                 4    capacity, pain and suffering, anguish, disfigurement, psychological stress, disability and loss of
                                                  5   enjoyment of life, all to plaintiff’s damage in the sum in excess of One Hundred Thousand
                                                 6
                                                      Dollars ($100,000.00), to be proven more definitely at trial in this matter.
                                                  7
                                                                                  CLAIMS FOR MAINTENANCE & CURE
                                                 8
                                                              20.     Plaintiff hereby realleges and incorporates Paragraphs 1-19.
                                                 9
                                                              21.     A vessel employer owes all seamen who become ill or injured while in the service
JOHNSON BEARD & TRUEB, PC




                                                 10
                                                      of the vessel the no-fault maritime obligations of maintenance and cure.
                       ANCHORAGE, ALASKA 99501
                         PHONE (907) 277-0161




                                                 11
                                                              22.     The vessel employer’s obligation to pay maintenance and cure is the most
                           FAX (907) 277-0164
                             330 L STREET




                                                 12
                                                      pervasive of all the obligations owed a seaman.
                                                 13
                                                              23.     Defendant Vitus was plaintiff’s vessel employer.
                                                 14
                                                              24.     Defendant Vitus owed a duty to pay plaintiff maintenance and cure for the
                                                 15
                                                      injuries plaintiff incurred while in the service of the defendant Vitus’ vessel(s).
                                                 16
                                                              25.     After plaintiff suffered his injuries while in the service of the defendant Vitus’
                                                 17
                                                      vessel(s), defendant Vitus failed to pay plaintiff all maintenance and cure owed.
                                                 18
                                                              26.     Plaintiff also claims all past and future maintenance and cure to which he is
                                                 19
                                                      entitled, all in an amount to be determined at trial.
                                                 20
                                                                      CLAIMS FOR GENERAL MARITIME LAW NEGLIGENCE
                                                 21
                                                              27.     Plaintiff hereby realleges and incorporates Paragraphs 1 - 26.
                                                 22
                                                              28.     On information and belief, at all relevant times the shop where plaintiff fell was
                                                 23
                                                      owned, managed and/or controlled by the property defendants or any one of them.
                                                 24
                                                              29.     On information and belief, at all times relevant the property defendants or any one
                                                 25   Complaint
                                                      Mitchell v. Vitus Marine et. al                                                       Page 5 of 9
                                                         Case 3:20-cv-00082-SLG Document 1 Filed 04/09/20 Page 5 of 9
                                                  1   of them held out the shop where plaintiff was injured for use by defendant Vitus and defendant
                                                  2   Vitus’ employees, including plaintiff.
                                                  3           30.     On information and belief, at all times relevant the property defendants or any one
                                                 4    of them invited defendant Vitus and defendant Vitus’ employees, including plaintiff, onto and to
                                                  5   use the shop where plaintiff was injured.
                                                 6
                                                              31.     The property defendants or any one of them had a duty under the general
                                                  7
                                                      maritime law to those it let use and/or invited onto the property and shop where plaintiff was
                                                 8
                                                      injured, including plaintiff, to assure the property and shop were properly maintained and free of
                                                 9
                                                      hazards, and to warn of hazards – including hazards that were not open and obvious or readily
JOHNSON BEARD & TRUEB, PC




                                                 10
                                                      apparent.
                       ANCHORAGE, ALASKA 99501
                         PHONE (907) 277-0161




                                                 11
                                                              32.     The property defendants or any one of them breached this duty by, without limit,
                           FAX (907) 277-0164
                             330 L STREET




                                                 12
                                                      allowing ice to form and accumulate on the shop floor.
                                                 13
                                                              33.     The property defendants or any one of them breached this duty by, without limit,
                                                 14
                                                      not warning those they invited onto their property, including plaintiff, of ice on the shop floor.
                                                 15
                                                              34.     Property defendants’ or any one of their breaches of these duties was/were the
                                                 16
                                                      legal cause of plaintiff’s fall, injury and damages.
                                                 17
                                                              35.     As a direct and proximate result of said negligence as herein alleged, plaintiff was
                                                 18
                                                      caused to suffer severe injuries, inter alia, to his neck, back and other body parts, and plaintiff
                                                 19
                                                      suffered and may continue to suffer in the future, great amounts of physical pain with resultant
                                                 20
                                                      physical disability and mental suffering.
                                                 21
                                                              36.     As a direct and proximate result of the above-described injuries, plaintiff was
                                                 22
                                                      prevented from, and may in the future be prevented from, completely pursuing his regular
                                                 23
                                                      occupation. In addition to the loss of income, loss of enjoyment of life, and pain and suffering
                                                 24
                                                      plaintiff has already suffered because of his injuries, plaintiff was prevented from, and he will in
                                                 25   Complaint
                                                      Mitchell v. Vitus Marine et. al                                                       Page 6 of 9
                                                         Case 3:20-cv-00082-SLG Document 1 Filed 04/09/20 Page 6 of 9
                                                  1   the future be prevented from enjoying the enjoyments and pursuits of life, and plaintiff has
                                                  2   further incurred, and will in the future incur medical expenses, lost earnings and lost earning
                                                  3   capacity, pain and suffering, anguish, disfigurement, psychological stress, disability and loss of
                                                 4    enjoyment of life, all to plaintiff’s damage in the sum in excess of One Hundred Thousand
                                                  5   Dollars ($100,000.00), to be proven more definitely at trial in this matter.
                                                 6
                                                           ALTERNATIVE CLAIMS FOR NEGLIGENCE UNDER ALASKA STATE LAW
                                                  7
                                                              37.     Plaintiff hereby realleges and incorporates Paragraphs 1 - 36.
                                                 8
                                                              38.     While plaintiff contends and believes he was a seaman in the service of defendant
                                                 9
                                                      Vitus’ vessel(s), and has been paid maritime benefits by defendant Vitus under the general
JOHNSON BEARD & TRUEB, PC




                                                 10
                                                      maritime law, and not Federal or State workers’ compensation, in an abundance of caution, and
                       ANCHORAGE, ALASKA 99501
                         PHONE (907) 277-0161




                                                 11
                                                      so as to protect Plaintiff’s rights as against all potential defenses that might be alleged in this
                           FAX (907) 277-0164
                             330 L STREET




                                                 12
                                                      matter, plaintiff alleges the following alternative claims for negligence under Alaska State Law.
                                                 13
                                                              39.     On information and belief, at all relevant times the shop where plaintiff fell was
                                                 14
                                                      owned, managed and/or controlled by the property defendants or any one of them.
                                                 15
                                                              40.     On information and belief, at all times relevant the property defendants or any one
                                                 16
                                                      of them held out the shop where plaintiff was injured for use by defendant Vitus and defendant
                                                 17
                                                      Vitus’ employees, including plaintiff.
                                                 18
                                                              41.     On information and belief, at all times relevant the property defendants or any one
                                                 19
                                                      of them invited defendant Vitus and defendant Vitus’ employees, including plaintiff, onto and to
                                                 20
                                                      use the shop where plaintiff was injured.
                                                 21
                                                              42.     The property defendants or any one of them had a duty under Alaska State Law to
                                                 22
                                                      those it let use and/or invited onto the property and shop where plaintiff was injured, including
                                                 23
                                                      plaintiff, to assure the property and shop were properly maintained and free of hazards, and to
                                                 24
                                                      warn of hazards – including hazards that were not open and obvious or readily apparent.
                                                 25   Complaint
                                                      Mitchell v. Vitus Marine et. al                                                         Page 7 of 9
                                                         Case 3:20-cv-00082-SLG Document 1 Filed 04/09/20 Page 7 of 9
                                                  1           43.     The property defendants or any one of them breached this duty by, without limit,
                                                  2   allowing ice to form and accumulate on the shop floor.
                                                  3           44.     The property defendants or any one of them breached this duty by, without limit,
                                                 4    not warning those they invited onto the property, including plaintiff, of ice on the shop floor.
                                                  5           45.     Property defendants’ or any one of their breaches of these duties was/were the
                                                 6
                                                      legal cause of plaintiff’s fall, injury and damages.
                                                  7
                                                              46.     As a direct and proximate result of said negligence as herein alleged, plaintiff was
                                                 8
                                                      caused to suffer severe injuries, inter alia, to his neck, back and other body parts, and plaintiff
                                                 9
                                                      suffered and may continue to suffer in the future, great amounts of physical pain with resultant
JOHNSON BEARD & TRUEB, PC




                                                 10
                                                      physical disability and mental suffering.
                       ANCHORAGE, ALASKA 99501
                         PHONE (907) 277-0161




                                                 11
                                                              47.     As a direct and proximate result of the above-described injuries, plaintiff was
                           FAX (907) 277-0164
                             330 L STREET




                                                 12
                                                      prevented from, and may in the future be prevented from, completely pursuing his regular
                                                 13
                                                      occupation. In addition to the loss of income, loss of enjoyment of life, and pain and suffering
                                                 14
                                                      plaintiff has already suffered because of his injuries, plaintiff was prevented from, and he will in
                                                 15
                                                      the future be prevented from enjoying the enjoyments and pursuits of life, and plaintiff has
                                                 16
                                                      further incurred, and will in the future incur medical expenses, lost earnings and lost earning
                                                 17
                                                      capacity, pain and suffering, anguish, disfigurement, psychological stress, disability and loss of
                                                 18
                                                      enjoyment of life, all to plaintiff’s damage in the sum in excess of One Hundred Thousand
                                                 19
                                                      Dollars ($100,000.00), to be proven more definitely at trial in this matter.
                                                 20
                                                              WHEREFORE, PREMISES CONSIDERED, Plaintiff prays this Court to hear his just
                                                 21
                                                      cause of action, and that this Court require Defendants to answer his just cause of action, and that
                                                 22
                                                      he be awarded judgment against Defendant as follows:
                                                 23
                                                              1.      That plaintiff be awarded maintenance and cure against defendant Vitus.
                                                 24
                                                              2.      That plaintiff be awarded compensatory damages, both general and special,
                                                 25   Complaint
                                                      Mitchell v. Vitus Marine et. al                                                       Page 8 of 9
                                                         Case 3:20-cv-00082-SLG Document 1 Filed 04/09/20 Page 8 of 9
                                                  1   against defendants jointly and severally in a sum in excess of $100,000.00, in an amount to be
                                                  2   more fully determined at trial in this matter.
                                                  3           3.      That plaintiff be awarded attorney’s fees, prejudgment interest, post-judgment
                                                 4    interest, costs, and any other relief in law or equity to which plaintiff is shown to be entitled.
                                                  5           DATED this 9th day of April 2020.
                                                 6                                                     JOHNSON BEARD & TRUEB, PC
                                                                                                       Attorneys for Plaintiff
                                                  7

                                                 8                                                     By: /s Lanning M. Trueb
                                                                                                           Lanning M. Trueb, ABA No. 8911083
                                                 9
JOHNSON BEARD & TRUEB, PC




                                                 10
                       ANCHORAGE, ALASKA 99501
                         PHONE (907) 277-0161




                                                 11
                           FAX (907) 277-0164
                             330 L STREET




                                                 12

                                                 13

                                                 14

                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25   Complaint
                                                      Mitchell v. Vitus Marine et. al                                                        Page 9 of 9
                                                         Case 3:20-cv-00082-SLG Document 1 Filed 04/09/20 Page 9 of 9
